Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1543
                       Lower Tribunal No. F18-1429
                          ________________


                        Vaughan Johnson, Jr.,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Mavel Ruiz, Judge.

     Vaughan Johnson, Jr., in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LOGUE, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.